UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7527



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BENJAMIN SAWYER, JR., a/k/a Big Ben,

                                              Defendant - Appellant.



                            No. 96-7534



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

KEITH C. WARD,

                                              Defendant - Appellant.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-92-88)

Submitted:   January 9, 1997              Decided:   January 24, 1997
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Benjamin Sawyer, Jr., Keith C. Ward, Appellants Pro Se. Charles
Dee Griffith, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Benjamin Sawyer, Jr. and Keith C. Ward appeal the district

court's order denying their motions to reconsider its earlier
denial of their motions to modify their sentences under 18 U.S.C.

§ 3582(c)(2) (1994). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Sawyer, CR-92-88 (E.D. Va. Sept. 4 & 17, 1996); United States v.

Ward, CR-92-88 (E.D. Va. Sept. 9 & 18, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



                                2